IN THE SUPREME COURT OF THE STATE OF DELAWARE


DUSTIN JONES, et al.,                         §
                                              §    No. 67, 2015
       Defendants Below-Appellants,           §
                                              §
       v.                                     §    Court Below: Superior Court
                                              §    of the State of Delaware,
STATE OF DELAWARE,                            §    in and for Sussex County
                                              §
       Plaintiff Below-Appellee.              §
                                              §

                                Submitted:    November 4, 2015
                                Decided:      November 4, 2015


Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                        ORDER

       This 4th day of November 2015, upon consideration of the parties’ briefs and the

record below, it appears to the Court that:

       (1) The Public Defender appeals the dismissal of Rule 61 applications filed by

eleven defendants who each pled guilty to offenses involving the illegal possession of

drugs. As in prior cases, the defendants do not allege that they did not acknowledge their

guilt and they do not deny their guilt. Rather, they simply allege that had they known of

certain problems at the Office of the Chief Medical Examiner, they would have had more

leverage to bargain. In several prior cases, we have rejected the various iterations in
which the Public Defender has made this essentially identical argument. 1 The Superior

Court’s decision is consistent with that precedent.2

       (2) In response to the appeal of the Superior Court’s judgment dismissing the

petitions, the State argues that the Superior Court’s determination that the defendants’

applications lacked merit was proper, but that the Superior Court erred by not first

determining whether the applications were procedurally barred under Criminal Rule

61(i)(1).3 We do not need to write at length to resolve this appeal.

       (3) The State is correct that the Superior Court should have applied the procedural

bars. Each of the petitions was filed after the present form of Rule 61 was adopted.4

Thus, each of the petitions was procedurally barred because none of them “pleads with

particularity that new evidence exists that creates a strong inference that the movant is

actually innocent.”5 For that reason, the petitions should have been dismissed. But in

any event, under our precedent, the petitions lack merit as none of the defendants have




1
  See Aricidiacono v. State, __ A.3d __, 2015 WL 5933984, at *3–4 (Del. Oct. 12, 2015);
Anazara Brown v. State, 117 A.3d 568, 581 (Del. 2015); Ira Brown v. State, 108 A.3d 1201,
1205–06 (Del. 2015); Brewer v. State, 2015 WL 4606541, at *2–3 (Del. July 30, 2015);
McMillan v. State, 2015 WL 3444673, at *2 (Del. May 27, 2015); Patrick L. Brown v. State,
2015 WL 3372271, at *2 (Del. May 22, 2015); Carrero v. State, 2015 WL 3367940, at *2 (Del.
May 21, 2015).
2
  State v. Jones, C.A. No. 1211019365 (Del. Super. Jan. 14, 2015).
3
  See Super. Ct. Crim. R. 61(i)(1) (“A motion for postconviction relief may not be filed more
than one year after the judgment of conviction is final . . . .”).
4
  Criminal Rule 61 was amended on June 4, 2014. See Order Amending Rule 61 of the Superior
Court Rules of Criminal Procedure (Del. Super. June 4, 2014). Although some of the defendants
argue that the new version of Rule 61 should not apply, the new Rule 61 applies to all
“postconviction motions filed on or after” June 4, 2014. Id.
5
  Super. Ct. Crim. R. 61(d)(2)(i); see also Super. Ct. Crim. R. 61(i)(5) (explaining that Rule 61’s
bars to relief do not apply to a claim that satisfies this pleading requirement).
                                                2
pled any basis to avoid the effect of their voluntary and knowing plea of guilty and none

has suffered an unjust conviction.

      NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgment of

dismissal of January 14, 2015 is AFFIRMED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




                                           3